Citation Nr: 1435340	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  99-14 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for anemia, to include under the provisions of 38 C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard of Puerto Rico.  She had active duty service from November 1990 to April 1991.  The Veteran served in the Persian Gulf from January 1991 to April 1991.  The Veteran also had the following periods of active duty for training (ACDUTRA): September 12, 1992, to September 26, 1992; May 23, 1993, to June 6, 1993; July 17, 1994, to July 31, 1994; June 25, 1995, to July 9, 1995; May 26, 1996, to June 9, 1996; June 22, 1997, to July 6, 1997; June 28, 1998, to July 12, 1998; May 30, 1999, to June 13, 1999; June 3, 2000, to June 17, 2000; March 24, 2001, to April 7, 2001; June 22, 2002, to July 6, 2002; May 31, 2003, to June 14, 2003; June 26, 2004, to July 10, 2004; June 25, 2005, to July 9, 2005; June 24, 2006, to July 8, 2006; April 13, 2007, to April 15, 2007; May 26, 2007, to June 9, 2007; May 31, 2008, to June 14, 2008; May 23, 2009, to June 6, 2009; October 19, 2009, to October 21, 2009; and, October 24, 2009, to October 28, 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefit sought on appeal.

On her June 1999 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing.  The hearing was scheduled for June 7, 2004.  On June 3, 2004, the Veteran cancelled the hearing.  To date, she has not requested a new Board hearing. Accordingly, the Board considers her hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

In December 2004, June 2009, January 2012, November 2012, and June 2013, the Board remanded this matter to the RO via the AMC in Washington, D.C., for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

FINDING OF FACT

Anemia was not incurred in or aggravated by service, and it is not presumed due to an undiagnosed illness as a result of service in the Southwest Asia Theater of operations during the Persian Gulf War.



CONCLUSION OF LAW

The criteria for service connection for anemia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, notice was provided to the Veteran through correspondence in May 2003.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence.  The May 2003 notice letter was not sent prior to initial adjudication of the claim in the June 1998 rating decision, as the VCAA was not enacted until 2000.  Nevertheless, the delay in timing was harmless as the Veteran has had ample opportunity to respond with additional information and evidence before her claim was readjudicated in several statements of the case over the ensuing years.  See Mayfield, 499 F.3d at 1323.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.

VA satisfied its duty to obtain a medical opinion when required.  The Veteran has been provided a number of examinations.  In June 2013, the Board remanded this case for an addendum opinion from the May 2012 VA examiner to determine the etiology of the Veteran's anemia.  In September 2013, that examiner provided an addendum opinion.  In March 2014, VA also obtained another medical opinion.  The Board finds that these opinions are adequate to decide the issue as the examiners reviewed the claims file, considered the relevant history of the Veteran's anemia, and provided analysis to support an opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Finally, the Board finds that there was substantial compliance with the June 2013 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In particular, in its prior remand, the Board directed the AOJ to obtain an addendum opinion.  As discussed above, such opinion was obtained and is adequate for appellate review.  The AOJ also obtained another full medical opinion by a different examiner in March 2014.  Accordingly, the Board finds that there has been substantial compliance with the Board's remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

The Veteran seeks to establish service connection for anemia.  She asserts that such disability is due to her active duty service in the Persian Gulf (i.e., an undiagnosed illness).  Alternatively, she asserts service connection should be warranted on a direct basis, as due to her active duty and/or ACDUTRA military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id. Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d) 

In general, direct service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As anemia is not considered a chronic disease per VA regulations, presumptive service connection for such disorder, to include on the basis of continuity of symptomatology, is not warranted.

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"-that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

For claims related to undiagnosed illness, VA is authorized to pay compensation to any Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, if the disability became manifest during service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of disability of 10 percent or more prior to December 31, 2011.  Compensation is payable under these provisions if by history, physical examination and laboratory tests the disability cannot be attributed to any known clinical diagnosis. 

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness; or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; or any diagnosed illness found by VA to warrant a presumption of service connection. Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of operations.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If there is a diagnosis for the claimed disability, it is not an undiagnosed illness and the claim will be evaluated under the usual provisions for service connection.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption of sound condition attaches only where there has been an induction examination in which a disease or injury was not noted but which manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) ("Once the presumption of soundness is applied, if the Secretary is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established."); see also Holton v. Shinseki, 557 F.3rd 1362, 1366 (Fed.Cir. 2009) (noting that to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service).  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

The Board notes that the Veteran had one period of active duty service-from November 1990 to April 1991, and many subsequent periods of ACDUTRA.  Prior to the Veteran's active duty service, she underwent an enlistment examination in July 1990.  Anemia was not "noted" at entry to service.  The remaining question with regard to whether the presumption of soundness applies in this case is whether anemia manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (noting that before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service), citing Holton, 557 F.3d at 1367 (the presumption of soundness does not "relieve the veteran of the burden of showing that [he] suffered from a disease or injury while in service").

Here, the evidence does not show that anemia was treated or diagnosed during active service.  The Board, as does the March 2014 VA examiner, notes that after the first diagnosis of anemia in April 1987, (see discharge summery form La Concepcion Hospital, dated April 1987) there was no evidence of anemia or abnormal hemoglobin levels until September 1995-almost four years after separation from active service.  Hence, the presumption of soundness is not for application for the Veteran's period of active service from November 1990 to April 1991.  

As to the Veteran's periods of ACDUTRA, the Board finds that the presumption of soundness is not for application for any such period.  For veterans who have achieved "veteran" status through a prior period of service and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46.  The Board notes that the Veteran was afforded physical examinations before two periods of ACDUTRA.  She had an April 1996 examination before her period of ACDUTRA from May 26, 1996, to June 9, 1996, and she had an April 2002 examination before her period of service from June 22, 2002, to July 6, 2002.  However, as noted above, for the presumption of soundness to apply, there must also be an in-service manifestation of the claimed disability.  In this case, there is no evidence of any in-service manifestation of anemia between May 26, 1996, and June 9, 1996, or between June 22, 2002, and July 6, 2002.  Therefore, the presumption of soundness does not apply to those periods.  As the Veteran was not provided an examination on entrance to any other period of ACDUTRA, the presumption of soundness does not attach to any of the Veteran's periods of ACDUTRA.

The preponderance of the evidence does not support the claim for service connection for anemia.  The Board acknowledges that the Veteran has a current anemia disability diagnosed during the appeal period.  The probative evidence does not indicate, however, that anemia began during, was aggravated by, or is causally related to any of the Veteran's periods of military service.

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Initially, the Board notes that the evidence of record demonstrates that the Veteran's anemia clearly preexisted service.  Her discharge summary from La Concepcion Hospital in April 1987 shows that her hemoglobin level was 11.3 g/dL after having a caesarean section.  The March 2014 VA examiner explained that this result demonstrates anemia and she concluded that the Veteran's anemia pre-dated her military service.  In this case, the Veteran is not entitled to a presumption of aggravation because the evidence simply does not support a finding that her pre-existing anemia underwent an increase in severity during any period of service.  As indicated, service treatment records during periods of active service and ACDUTRA do not show diagnoses, treatment, or complaints of anemia.  There is no indication that the Veteran had any problems relating to anemia during service.  

Furthermore, the only medical opinions to address whether anemia was aggravated during service weigh against the claim.  The Veteran was afforded a VA examination in May 2012.  The examiner provided several addendum opinions.  In July 2013, he stated that the Veteran's anemia, which clearly and unmistakably existed prior to active duty service, was clearly and unmistakably not aggravated beyond its natural progression.  He further noted that there was no medical evidence showing aggravation during military service.  In a September 2013 opinion, the same examiner stated that any "worsening of her condition on service was caused by th[e] natural progression of her condition and not aggravated by active military service."

In addition, the March 2014 examiner found that the Veteran's anemia clearly had its onset prior to military service.  The examiner reported that there was no other evidence of anemia or abnormal hemoglobin levels until September 1995 and that she was treated for anemia since November 1995.  The examiner noted that the Veteran's anemia continued to worsen after November 1995.  The examiner reported that service treatment records dated in September 1997 note that the Veteran was diagnosed with severe anemia secondary to metrorrhagia (irregular uterine bleeding between menstrual periods).  However, the Board notes that the Veteran was not on active duty or ACDUTRA during September 1997.  The examiner opined that the Veteran's anemia clearly and unmistakably predated her entry into active service and/or ACDUTRA, and her anemia was not aggravated beyond its natural progression during active service or any ACDUTRA periods.  This opinion-clearly based on a thorough review of the Veteran's medical history and supported by stated rationale-is consistent with the record, and considered highly probative of the aggravation question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, there is no contrary opinion of record.  

The Veteran has alluded to the existence of a medical opinion that, in fact, establishes a nexus between anemia and service, but has not produced such an opinion.  .

As for the Veteran's lay assertions as to the etiology of her current anemia, the Board notes that, as a layperson, she is certainly competent to report matters within her personal knowledge-such as the occurrence of an injury, or her own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, a lay person without appropriate medical training and expertise simply is not competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, as the question of whether the Veteran's anemia is related to service is beyond the realm of a layman's competence, lay assertions in this regard have no probative value.

The Veteran is also not entitled to service connection for anemia under the presumptions pertaining to an undiagnosed illness.  The Veteran has been diagnosed with anemia.  Since anemia is a diagnosed condition, service connection is not warranted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Since there is no competent and credible evidence of anemia during active service or ACDUTRA, the evidence is against a finding that the Veteran's pre-existing anemia was aggravated due to her military service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (aggravation may not be conceded where the disability underwent no increase during service).  

For all the foregoing reasons, the Board finds that service connection for anemia must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for anemia is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


